                                                                                        Asheville
                     IN THE UNITED STATES DISTRICT COURT
                                                                                       Apr 16 2021
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION

UNITED STATES OF AMERICA
                                                              Case No: 1:21-MJ-25-WCM
   v.

PATRICK RYAN POTEAT                                           UNDER SEAL

                      ORDER SEALING COMPLAINT, AFFIDAVIT,
                     ARREST WARRANT AND OTHER DOCUMENTS

        UPON MOTION of the United States of America for an order directing that the Complaint,

Affidavit, Arrest Warrant, the Motion to Seal, and this Order be sealed to prevent the premature

disclosure of Patrick Ryan POTEAT’s upcoming federal arrest that may place the lives of

investigators, given threats POTEAT already made, in danger until further order of this Court,

        IT IS HEREBY ORDERED that the Complaint, Affidavit, Arrest Warrant, the Motion to

Seal, and this Order be sealed until further order of this Court.

        The Clerk is directed to certify copies of this Order to the United States Attorney's Office

(via email to AUSA Thomas Kent at thomas.kent@usdoj.gov).

        SO ORDERED this 16th day of April 2021.



                                                      Signed: April 16, 2021




          Case 1:21-mj-00025-WCM Document 4 Filed 04/16/21 Page 1 of 1
